Abatement Order filed November 23, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00053-CV
                                   ____________

       IN THE INTEREST OF G.X.H., JR. AND B.X.H., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04498J

                       ABATEMENT ORDER

      Appellant filed a motion to supplement the record to review exhibit “P5.”
We ordered the clerk of the 313th District Court to deliver the original exhibit to
this court for inspection. The clerk of the 313th District Court wrote to this court
explaining that exhibit P5, a CD-ROM purporting to contain certain medical
records, was delivered to this court but encrypted. The clerk further reported that
the encryption code has expired and new records cannot be ordered because they
would be different from those records offered and admitted at trial.
      Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an
appellant is entitled to a new trial when the reporter’s record or exhibits are lost
under the following circumstances:

      (1) if the appellant has timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a significant
      portion of the court reporter's notes and records has been lost or destroyed
      or--if the proceedings were electronically recorded--a significant portion of
      the recording has been lost or destroyed or is inaudible;
      (3) if the lost, destroyed, or inaudible portion of the reporter's record, or the
      lost or destroyed exhibit, is necessary to the appeal's resolution; and
      (4) if the lost, destroyed or inaudible portion of the reporter's record cannot
      be replaced by agreement of the parties, or the lost or destroyed exhibit
      cannot be replaced either by agreement of the parties or with a copy
      determined by the trial court to accurately duplicate with reasonable
      certainty the original exhibit.

Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether without the appellant’s fault, a significant exhibit has been
lost or destroyed; (2) whether the missing exhibit is necessary to the appeal’s
resolution; and (3) whether the parties can agree on replacement of the missing
exhibit; or (4) whether the trial court can determine that the missing exhibit can be
replaced with a copy determined by the trial court to accurately depict with
reasonable certainty the original exhibit.         The court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those
findings filed with the clerk of this court, together with a reporter’s record from the
hearing, on or before December 14, 2021.

      This appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator shall set a hearing date and notify the
parties of such date.



                                       PER CURIAM


Panel Consists of Justices Wise, Jewel, and Hassan.